     Case 4:18-cv-01044-HSG Document 239-30 Filed 07/23/19 Page 1 of 2



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:    (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,   CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KAELIN, in her capacity as
   Chapter 7 trustee for TECHSHOP, INC.,       [PROPOSED] ORDER GRANTING
22                                             DEFENDANTS’ MOTION FOR
                  Plaintiff,                   ATTORNEYS’ FEES AND COSTS
23
         vs.                                   Hearing Date: November 7, 2019
24                                             Time: 2:00 pm
   DAN RASURE, et al.,                         Judge: Haywood S. Gilliam, Jr.
25
                  Defendants.
26

27 AND RELATED COUNTERCLAIMS

28

                                                               Case No. 4:18-CV-01044-HSG (JCS)
                                                                            [PROPOSED] ORDER
     Case 4:18-cv-01044-HSG Document 239-30 Filed 07/23/19 Page 2 of 2



 1          After full consideration of the briefs, other submissions, evidence and arguments on the

 2 motion of Defendants Dan Rasure, TheShop.build, LLC, and TheShop.build San Francisco, LLC

 3 (collectively “Defendants”), the Court finds Defendants are the prevailing party, that this case is

 4 an exceptional case under Section 1117 of the Lanham Act, and that Defendants are entitled to an

 5 award of attorneys’ fees and non-taxable costs on their defense of the Lanham Act claims, and

 6 GRANTS Defendants’ Motion for Attorneys’ Fees and Costs. The Court awards Defendants

 7 reasonable attorneys’ fees in the amount of $2,027,790.25 and non-taxable costs in the amount of

 8 $61,165.75 for their attorneys’ fees and costs through June 30, 2019.

 9

10          IT IS SO ORDERED.

11 DATED: ______________, 2019

12

13

14                                               By
                                                   Hon. Haywood S. Gilliam, Jr.
15                                                 United States District Judge
16

17

18
19

20

21

22

23

24

25

26

27

28

                                                      -1-                  Case No. 4:18-CV-01044-HSG (JCS)
                                                                                        [PROPOSED] ORDER
